Citation Nr: 1526913	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  13-31 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo Education Center


THE ISSUE

Whether an overpayment of Post-9/11 GI Bill (Chapter 33) benefits in the amount of $2,503.59 is valid.


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran served over 20 years in the Air Force Reserve, with periods of active duty to include from February to September 2002, and from February to September 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 administrative decision of the Buffalo Education Center of the Department of Veterans Affairs (VA). 

The issue has been recharacterized as noted on the title page to better reflect the Veteran's contentions. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.962 (2014).  

Under the provisions of Chapter 33, an individual, other than one on active duty, who is pursuing a program of education at more than one-half time at an institution of higher learning located in the United States may receive a lump sum for established charges (tuition and fees) paid directly to the institution of higher learning, a monthly housing stipend and for the first month of each quarter, semester or term as applicable, a lump sum amount for books, supplies, equipment, and other educational costs.  38 U.S.C.A. § 3313; 38 C.F.R. § 21.9640.

The Veteran was awarded education benefits at the 90 percent rate.  See 38 U.S.C.A. § 3319 (West 2014); 38 C.F.R. § 21.9570 (2014).  The award letters informed the Veteran that he had to promptly notify VA of any changes in enrollment, and that "we can't pay you for . . . changes in active duty status." 

The Veteran received payment of a monthly housing allowance while on active duty from August 30, 2010 to September 4, 2010; September 19, 2010 to September 26, 2010; and August 29, 2011 to August 30, 2011.  

The Veteran disagrees with the RO's interpretation of the law regarding whether he was entitled to a housing allowance during the 16 days of active duty.  Specifically, he contends that the 16 days of active duty does not qualify as "active service."  Personnel records need to be obtained to determine the nature of the 16 days of active service. 

The Veteran also disputes the manner in which VA calculated the amount of the debt.  The Board must be able to determine how the RO arrived at the $2,503.59 figure.  There is no clear audit in the record showing how the overpayment amount of $2,503.59 was calculated.  The RO has explained that this figure results from adding $2,338.35 of housing allowance paid during the 14 days of active duty in 2010 and $165.24 of housing allowance paid during the 2 days of active duty in 2011.  However, it is unclear as to how the RO arrived at the $2,338.35 figure.  In order to resolve the question of the validity of the debt, the record must document how the amount of the overpayment was calculated.  See Narron v. West, 13 Vet. App. 223, 228-229 (1999) (holding that the Board should provide reasons and bases justifying why the amount stated was the proper amount of the overpayment, and that a remand was appropriate where the record did not contain an explanation of the way the overpayment had been computed).

Finally, the Board notes that the Veteran cites 38 C.F.R. § 21.9635(n)(2) as support.  See July 2013 Notice of Disagreement.  This regulation applies to situations where a veteran reduces or terminates his training as a result of being called to active duty.  The record indicates that, in the fall of 2011, the Veteran withdrew three in-residence hours and added three distance hours.  See September 2013 Statement of the Case.  However, the Veteran has indicated that he "missed no school."  See id.  There is no transcript in the claims file.  The Veteran should submit a transcript from DeVry Institute of Technology if he contends that he reduced or terminated his training during this time period. 

Accordingly, the case is REMANDED for the following action:

1. Contact the service department, or any other official source as necessary, and obtain all outstanding personnel records for the Veteran's periods of active service (August 30, 2010 to September 4, 2010; September 19, 2010 to September 26, 2010; and August 29, 2011 to August 30, 2011).  All efforts to obtain this evidence must be documented in the claims folder.  If records are unavailable from any source, inform the Veteran and afford him an opportunity to submit any copies.

2. Recalculate the Veteran's overpayment debt and issue an audit showing how the debt was calculated.  The audit should include an explanation of how the $2,338.35 figure was arrived at.

3. Then, readjudicate the claim on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




